After argument it was considered by the Court that the evidence relating to the newspaper publication was properly admitted, and therefore that the second error assigned should not be sustained, but that the testimony of general reputation to prove partnership was inadmissible, and, counsel on both sides assenting to this view, it was “ ordered, adjudged and decreed with the consent of counsel, *23that the judgment of the Court below be and the same is reversed upon the first exception, being the admission, by said Superior Court, of testimony of general reputation as to the existence of a partnership between the defendants below, etc.”